Title: To George Washington from Thomas Law, 9 April 1799
From: Law, Thomas
To: Washington, George



Dear Sir,
Washington April 9th 1799.

I am honoured with your obliging note by Mr Lear, the “Barclay” is arrived at Philadelphia Mr Miller sends by Mr Simpson on the same ships two bags, one countg 30 lb. of grain, and the other 40 lb. of a different kind, together with some 12 or 14 smaller seeds of the cold weather for the purpose of food for mare and horse. There are 175 parcels of different seeds all marked with the scientific names &ca.
We are all occupied in the city by gardening. Eliza desires her most afft. regards & I remain With unfeigned esteem and respect, Your afft. humble servt

Thos Law

